Citation Nr: 0112318	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected schizophrenic reaction, undifferentiated 
type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This appeal arises from an April 2000 rating decision of the 
Buffalo, New York regional office (RO) which determined that 
the disability evaluation for the veteran's service-connected 
schizophrenic reaction, undifferentiated type, should be 
increased from 10 percent to 50 percent.  The veteran's 
notice of disagreement (NOD) was received in May 2000.  The 
RO issued the statement of the case (SOC) in June 2000.  The 
veteran's substantive appeal was received in August 2000. 


FINDING OF FACT

The evidence of record fails to establish that the veteran's 
schizophrenic reaction, undifferentiated type, has resulted 
in occupational and social impairment with deficiencies in 
most areas; in addition, there is no evidence that he has 
displayed symptoms such as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
schizophrenic reaction, undifferentiated type, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), Pub. L. No. 106-
475, §§ 3(a), 4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 38 
C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 
4.126, 4.130, Diagnostic Code 9204 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed a claim for service connection for 
"nerves" in September 1973.  He indicated that he had not 
been treated in service for the claimed condition.  His 
application did not indicate whether he had received post 
service treatment.

A November 1973 hospitalization summary from the Buffalo VA 
Medical Center (VAMC) was received by the RO in January 1974.  
It indicated that the veteran had been diagnosed with 
schizophrenia, chronic undifferentiated type.  On admission, 
the veteran had expressed irrational guilt and delusional 
ideas about having a urethral discharge, venereal disease and 
brain damage.  The psychiatrist making the report noted that 
the veteran had been experiencing delusions "for years".  
The veteran reported that prior to his hospital admission, he 
had become increasingly withdrawn and suicidal.  He reported 
long-standing auditory hallucinations.  On admission, he was 
found to be anxious, distractible, guarded and suspicious.  
He was depressed and fluctuated between tearfulness and 
blunted affect.  The reporting psychiatrist indicated that 
many of the veteran's preoccupations and delusions revealed 
ignorance and misinformation concerning sex.  The 
psychiatrist indicated that with supportive and educational 
psychotherapy, the veteran had become more relaxed, less 
preoccupied, more spontaneous and free from feelings of 
depression and acute psychotic symptoms.  On discharge, the 
veteran was reported to be employable.

In a rating decision of January 1974, the RO determined that 
service connection for schizophrenic reaction, 
undifferentiated type, was warranted.  It concluded that a 10 
percent disability rating was appropriate.

In July 1974, the veteran contacted the RO, requesting that a 
review of his claim be made to determine his eligibility for 
a higher rating for the period during which he was 
hospitalized.  

The RO requested that a social survey be conducted pursuant 
to the veteran's request.  A social worker reviewed the 
veteran's record and conducted an interview with the veteran 
in November 1975.  During the interview, the veteran reported 
that he had been married for over 1 year and had a 6-month-
old son.  He denied marital problems.  He stated that he was 
currently unemployed due to a lay-off from his position at a 
Ford stamping plant.  He indicated that he was nearing the 
end of his unemployment benefits.  The veteran indicated that 
he experienced episodes of nervousness manifested by 
diminished frustration tolerance, tension, insomnia and 
discomfort in crowds.  The social worker found no indication 
of psychotic symptomatology during the interview.  He noted 
the veteran's indication that his marriage was "working 
out" and that he had considered taking some courses in 
preparation for a new vocation.  The social worker's 
impression was that the veteran was in a "favorable 
remission" at the time of the interview.

The RO determined that the 10 percent disability evaluation 
for the veteran's schizophrenic reaction was appropriate and 
would be continued.

The veteran made contact with the RO through his service 
representative in January 2000.  He maintained that his 
symptoms had progressively increased to such an extent as to 
warrant entitlement to an evaluation in excess of 10 percent.  
He indicated that he had received treatment at the Buffalo 
VAMC.

Progress notes, dated 1993 to 2000, from the Buffalo VAMC 
were received in February and March 2000.  These records 
indicate a diagnosis of major depression, recurrent, with 
psychotic features.  A January 3, 2000 social work progress 
note states that the veteran presented with feelings of 
helplessness and hopelessness, but denied suicidal ideation 
and substance abuse.  He stated that he had discontinued his 
cardiac and psychiatric medications, and that he was having 
trouble with his 17-year-old son due to the son's alcohol and 
drug use.  During this contact, the veteran signed a contract 
promising to take his medication, exercise three times per 
week, participate in a hobby, and take measures to deal with 
his son.  The veteran's wife, who was present during this 
session, was noted as being supportive and concerned.  A 
January 26, 2000 progress note states that the veteran had 
been recently hospitalized and needed present activities to 
help him with his episode of depression.  It indicates the 
veteran's plan to return to work, but notes his continuing 
feelings of depression with self-depreciating thoughts.  
Neither of these reports indicate the presence of psychotic 
symptoms or make a diagnosis pertaining to psychosis.

The veteran was afforded a VA examination in March 2000.  He 
was accompanied by his wife, and reported that they had two 
children.  He indicated that he had received treatment over 
the years for his psychotic symptoms.  He stated that he had 
worked at the Ford stamping plant since discharge from 
service, and that he had experienced a "breakdown" in 1999 
and had not worked since that time.  He urged that since the 
relapse of his symptoms, he had not been able to "put 
himself together."  On examination, the veteran was oriented 
times three.  His memory for recent and remote events was 
deemed to be adequate.  He did have difficulty answering even 
simple questions, and had difficulty concentrating.  He 
became very circumstantial at times and had demonstrated some 
difficulty organizing his thoughts.  The veteran claimed to 
be "very suicidal" but stated that he had no plan with 
respect to his suicidal ideation.  He denied homicidal 
ideation.  He stated his belief that people were out to get 
him and claimed to experience hallucinations concerning 
Vietnam.  He indicated that he performed only simple tasks 
and that he tended to lose track of things.  The diagnosis 
was schizophrenia, undifferentiated type.  The examiner 
indicated that the veteran's Global Assessment of Functioning 
(GAF) score was 50, and stated that his functioning both at 
social and occupational levels was very poor.

Based on the veteran's statement, the VA examination, and 
records from the Buffalo VAMC, the RO determined that the 
veteran's disorder warranted a 50 percent disability 
evaluation.  

The veteran, through his service representative, submitted 
his NOD in May 2000.   He urged that the evidence supported 
an increased evaluation, and pointed out that his symptoms 
included hallucinations, suicidal ideation, and intermittent 
inability to perform activities of daily living.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  A VA examination has been performed.  
Medical records have been procured.  We find that the March 
2000 psychiatric examination is adequate concerning that 
issue at hand, and that there is no indication that there are 
relevant post-service medical records available that would 
support the veteran's claim and are not of record.  We note 
that the veteran, during his March 2000 VA examination, gave 
a history of a 1999 "breakdown" with a subsequent admission 
to "Silver Creek Hospital".  There is no evidence of 
treatment at the referenced facility in the record.  For 
reasons discussed below, however, the Board finds that this 
evidence is not necessary to the determination of the issue 
before it.  Therefore, no further assistance to the veteran 
is required in order to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that the medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected schizophrenic reaction is 
currently evaluated as 50 percent disabling under Diagnostic 
Code 9204, for schizophrenia, undifferentiated type.  The 
regulations pertaining to rating psychiatric disabilities are 
set forth, in pertinent part, below:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own 
name..............................100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 

impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.132, Diagnostic Codes 9201-9440 (2000).

Upon a review of the evidence of record, the Board is unable 
to find that a rating in excess of 50 percent is warranted.  
While we recognize that the veteran has been treated for 
major depression in addition to schizophrenia, there is no 
indication that the depression has affected his ability to 
function independently, appropriately and effectively, as is 
contemplated by the diagnostic criteria for a 70 percent 
disability evaluation.  In fact, the treatment records 
indicating major depression and dating to 1993 fail to 
indicate that the veteran experienced an interruption in his 
employment prior to 1999.    

Nor is there evidence that the veteran's symptomatology 
affected his occupational and social functioning to the level 
contemplated by the criteria for a 70 percent disability 
evaluation.  Treatment records indicating major depression 
and dating to 1993 fail to indicate that the veteran 
experienced an interruption in employment prior to 1999.  The 
record also shows that the veteran has been married since 
1974.  The medical evidence indicates that the veteran's wife 
accompanied him to various appointments, and she is noted as 
being concerned and supportive.  He has denied marital 
problems.  While there are references to difficulties with 
the veteran's 17-year-old son, the record indicates that 
those difficulties revolve around the son's use of alcohol 
and drugs, and pending legal action for drug-related charges 
and stealing.  
The record therefore demonstrates that the veteran is capable 
of functioning socially, in that he has maintained employment 
and family relationships in spite of his schizophrenia.  

In addition to the foregoing, the record fails to demonstrate 
that the veteran suffers from obsessional rituals which 
interfere with routine activities.  His speech during 
the March 2000 examination was not found to be illogical, 
obscure, or irrelevant.  While the veteran's medical records 
establish that he has been seen routinely for major 
depression, there is no evidence that the symptomatology 
related to the depression has affected his ability to 
function independently and appropriately.  There is no 
indication that the veteran suffered from spatial 
disorientation, and there is likewise no mention of failure 
to attend to personal appearance and hygiene.
The veteran did not report difficulty in adapting to 
stressful circumstances.  Thus, he has not displayed an array 
of symptoms that would warrant a disability rating in excess 
of that currently assigned. 

The veteran's symptomatology more clearly approximates the 
diagnostic criteria for a 50 percent disability evaluation.  
The preponderance of the evidence is therefore against 
entitlement to a higher disability rating for the veteran's 
schizophrenic reaction, undifferentiated type.  We have 
considered application of the benefit-of-the-doubt doctrine 
with respect to this matter, but the Board finds that there 
is no approximate balance of positive and negative evidence 
such as to warrant its application.  The medical evidence 
preponderates against the veteran's claim. 

The Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  A basis for assigning an extra-
schedular rating is not shown, however, as the record does 
not indicate that the service-connected schizophrenic 
reaction results in marked interference with 

employment or frequent periods of hospitalization, or to 
otherwise present an exceptional or unusual disability 
picture. 

Based on the foregoing, we find that an increased disability 
evaluation for the veteran's service-connected schizophrenic 
reaction, undifferentiated type, is not warranted.

Finally, as referenced above, the Board notes that the 
veteran has given a history of admission to Silver Creek 
Hospital for a breakdown in 1999, and that there is no 
indication that the RO attempted to obtain the veteran's 
records from that facility.  Those records should have be 
obtained.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
see also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  However, given the current 
disability rating assigned, we observe that such evidence 
would be unlikely to make a difference in favor of the 
veteran.  Medical documents of record indicate that the 
veteran does not suffer social and occupational impairment 
with deficiencies in most areas.  The recorded evidence 
indicates that the veteran has been married since 1974.  He 
has two children of that marriage.  In addition, there is no 
evidence, nor does the veteran contend, that his 
schizophrenia interfered with his employment prior to 1999.  
Clearly, he did not suffer from the level of social 
impairment contemplated by the diagnostic criteria for a 70 
percent disability evaluation.  Again, this is well 
illustrated by his ability to maintain social and 
occupational relationships, notwithstanding the symptoms of 
his psychosis.

Though additional documentation might be probative of 
symptoms not demonstrated in the current record, the evidence 
before us clearly establishes that the veteran, at the time 
of the most recent examination, was not impaired to a level 
that would require a disability rating in excess of 50 
percent.  The Board therefore finds that no useful purpose 
would be served in remanding this matter to obtain the 
aforementioned treatment records.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The U.S. Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

Entitlement to an increased rating for schizophrenic 
reaction, undifferentiated type, currently evaluated as 50 
percent disabling, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

